SETTLEMENT & RELEASE OF ALL CLAIMS AGREEMENT

This Settlement and Release of All Claims Agreement (“Agreement”) is entered
into as of January 28, 2020, effective as of February 3, 2020 (the “Effective
Date”), by and between Marijuana Company of America, Inc., a Utah corporation,
on behalf of itself and its subsidiaries and other corporate affiliates, and
each of its respective present and former employees, officers, directors,
owners, shareholders, and agents, individually and in their official capacities,
(“MCOA”), and Natural Plant Extract of California, a California corporation,
(hereafter referred to as the “NPE”), on behalf of itself and its subsidiaries
and other corporate affiliates, and each of its respective present and former
employees, officers, directors, owners, shareholders, and agents, individually
and in their official capacities. MCOA, and NPE may be referred to individually
as a "Party" and are collectively referred to as the "Parties").

 

Recitals

WHEREAS, on April 15, 2019, MCOA and NPE entered into a material definitive
agreement (Exhibit A). Pursuant to the material definite agreement, MCOA agreed
to purchase a twenty percent (20%) equity interest in NPE in exchange for MCOA
tendering a cash purchase price of two million dollars ($2,000,000). MCOA and
NPE agreed to an installment payment plan as follows: (i) a deposit of $350,000
within 5 days of signing the material definitive agreement; (ii) a deposit of
$250,000 payable within 30 days; (iii) a deposit of $400,000 within 60 days;
(iv) a deposit of $500,000 within 75 days; and, a final deposit of $500,000
within 90 days. As additional consideration, MCOA agreed to issue to NPE one
million dollars ($1,000,000) worth of Purchaser’s unregistered and restricted
common stock, making the total purchase price three million dollars
($3,000,000.00);

WHEREAS, the Parties also agreed, with respect to MCOA’s issuance of one million
dollars’ worth of MCOA common stock to NPE, to establish a reconciliation period
beginning on April 15, 2019, and terminating on October 15, 2019, that provided,
should the price per share of MCOA’s common stock fall below the April 15, 2019
valuation, or should MCOA commence a corporate action that results in a
reduction in the aggregate value of shares issued to NPE as of April 15, 2019,
MCOA shall issue to NPE an additional number of shares valued as of the closing
price on the OTC Markets on October 15, 2019, to ensure that NPE maintains
ownership of MOCA common stock equal to one million dollars (“True Up Shares”);

WHEREAS, MCOA paid to date $375,733 to NPE, and is currently in default of its
cash payment obligations to NPE;

WHEREAS, MCOA issued to NPE to date, 1,173,709 shares of MCOA common stock,
representing the value of one million dollars as of April 15, 2019, but as of
December 29, 2013 having a value of $318,182.

WHEREAS, Subject to the terms and conditions of the material definitive
agreement, and as of October 15, 2019, MCOA owes to NPE a total of 3,371,746
True Up Shares, none of which have been issued to date;

 

 

 1 

 

WHEREAS, To date, the total value of cash and common stock, paid by MCOA to NPE
under the material definitive agreement, is $693,915 representing 23.13% of
MCOA’s total obligation owed to NPE, and equaling 4.63% of NPE’s equity based
upon the Parties valuation for 20% that MCOA originally agreed to acquire;

WHEREAS, as a direct and proximate result of MCOA’s breach of contract, NPE
alleges losses, costs, damages, and fees, and has intimated that it will assert
legal claims against MCOA for relief under applicable law and the material
definitive agreement;

WHEREAS, in order to avoid the expense and uncertainty of litigation, and in
consideration of the terms and conditions in this Agreement, the Parties have
agreed to settle and release all claims as provided herein which they might
otherwise be entitled to assert against each other; and,

NOW, THEREFORE, in consideration of the promises and obligations set forth
herein, the Parties agree as follows:

1.                Incorporation of Recitals. The Parties acknowledge that all of
the representations and Exhibits set forth in the Recitals and noted elsewhere
in this Agreement are incorporated herein by reference and made a material part
of this Agreement with the same force and effect as if fully set out. The
Parties agree to waive any rule of contract construction or legal presumption
that would prohibit any court of competent jurisdiction from construing or
enforcing this Agreement based upon the contents of the Recitals and Exhibits.

2.                No Admission of Liability. Nothing herein shall be construed
to be an admission by MCOA of any wrongdoing or noncompliance with any federal,
state, city, or local rule, ordinance, constitution, statute, regulation,
contract, public policy, tort law, common law, or of any other kind or sort of
unlawful conduct, liability, wrongdoing, or breach of any duty whatsoever. MCOA
specifically disclaims and denies any wrongdoing or liability to NPE.

3.                Settlement Terms. In consideration for each Party’s execution,
non-revocation of, and compliance with this Agreement, the Parties agree that:

(a)       MCOA’s 20% equity interest in NPE, as originally agreed to in the
April 15, 2019 material definitive agreement (Exhibit A) shall be reduced to 5%
as of the Effective Date.

(b) MCOA shall pay to NPE a total of $85,000 in cash as follows: (1) A payment
of $35,000 concurrent with the execution of this Agreement; (2) A payment of
$25,000 received by NPE no later than the 5th calendar day for each of the two
months following execution of this Agreement;

(c) MCOA and NPE agree to retire the balance of MCOA’s original valuation
obligation from the material definitive agreement, representing a shortfall of
$56,085.15, in a convertible promissory note issued by MCOA, with terms allowing
NPE to convert the note into common stock of MCOA at a 50% discount to the
closing price of MCOA’s common stock as of the maturity date (Exhibit B).

 2 

 

(d) The Parties agree to notify the city of Lynwood and State of California
regarding the change in ownership concerning cannabis licensing. MCOA agrees to
assume and pay for all fees related to reducing its ownership in the cannabis
licenses with the State of California and City of Los Angeles, as well as all
associated fees, costs and legal fees.

(e) MCOA shall transfer all related assets regarding VivaBuds and the joint
venture to NPE as of the Effective Date, and MCOA shall not be responsible for
any further VivaBuds operational expenses.

4.                General Mutual Release and Waiver of Claims by NPE in favor of
MCOA. In exchange for the promises made by the Parties in this Agreement, NPE,
on behalf of itself, its predecessors, successors, direct and indirect parent
companies, direct and indirect subsidiary companies, companies under common
control with any of the foregoing, affiliates, and assigns, and its past,
present, and future officers, directors, shareholders, interest holders,
members, partners, attorneys, agents, employees, managers, representatives,
assigns, and successors in interest, and all persons acting by, through, under,
or in concert with them, and each of them, hereby release and discharge the
MCOA, individually and together with its respective predecessors, successors,
direct and indirect parent companies, direct and indirect subsidiary companies,
companies under common control with any of the foregoing, affiliates and assigns
and its and their past, present, and future officers, directors, shareholders,
interest holders, members, partners, attorneys, agents, employees, managers,
representatives, assigns, and successors in interest, and all persons acting by,
through, under, or in concert with them, and each of them, from all known and
unknown charges, complaints, claims, grievances, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, penalties, fees, wages, medical costs,
pain and suffering, mental anguish, emotional distress, expenses (including
attorneys' fees and costs actually incurred), and punitive damages, of any
nature whatsoever, known or unknown, which NPE has, or may have had, against
MCOA, whether or not apparent or yet to be discovered, or which may hereafter
develop, for any acts or omissions related to or arising from:

(a)       Any and all allegations by NPE that MCOA breached the material
definitive agreement and/or the joint venture agreement concerning Viva Buds
operations, including but not limited to any and all legal and equitable claims
under contract, tort, regulatory claims, statutory claims, or common law claims,
whether arising under any state or federal law.

(b)       Additional claims by NPE for any and all claims of monetary or
equitable relief against MCOA, including, but not limited to, attorneys' fees
and costs, punitive damages, liquidated damages, and penalties of any sort
whatsoever;

(c)       This Agreement resolves any claim for relief that is, or could have
been alleged, no matter how characterized, including, without limitation,
compensatory damages, damages for breach of contract, bad faith damages,
reliance damages, liquidated damages, damages for humiliation and embarrassment,
punitive damages, costs, and attorneys' fees related to or arising from the
Recitals.

 3 

 

5.                This is intended as a full and complete release and discharge
of any or all claims NPE may or might have or had against MCOA regarding the
subject matter hereof, and NPE does so in full settlement, release and discharge
of any and all such claims, and intends to and does hereby release and discharge
MCOA of and from any and all liability of any nature whatsoever for all damages,
specifically including, but not limited to, all past, present and future rights
to recover for sums of money for damages including, but not limited to: any and
all compensatory damages-past, present and future, and any other category of
damages NPE may have had the right to recover under applicable law, as well as
for all consequences, effects and results thereto and resulting damages to NPE,
whether the same or any circumstances pertaining thereto are now known or
unknown to NPE or anyone else, expected or unexpected by NPE or anyone else, or
have already appeared or developed or may now be latent or may in the future
appear or develop or become known to NPE or anyone else, and all rights under
Section 1542 of the Civil Code of the State of California are hereby expressly
waived by NPE, who understands, and has had the opportunity to meet and confer
with counsel of its choice, as to the effects of waiving Civil Code Section
1542, which provides as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”

6.                No Outstanding or Known Claims/Causes of Action. Each Party
affirms that it has not filed with any governmental agency or court any type of
action or report against the other Party.

7.                Acknowledgment of Settlement. NPE acknowledge that (a) the
consideration set forth in this Agreement, which includes, but is not limited
to, the Settlement Terms, is in full settlement of all claims or losses of
whatsoever kind or character that it has, or may ever have had, against the
MCOA, including by reason of the Dispute and (b) by signing this Agreement, and
accepting the consideration provided herein and the benefits of it, NPE is
giving up forever any right to seek further monetary or other relief from the
MCOA, as broadly described in above, for any acts or omissions up to and
including the Effective Date, as set forth in the recitals.

8.                No Admission of Liability. The Parties acknowledge that the
Settlement Terms were agreed upon as a good faith compromise and final
settlement of disputed claims and is not, and may not be construed as, an
admission of liability by MCOA and is not to be construed as an admission that
MCOA engaged in any wrongful, tortious, or unlawful activity. MCOA specifically
disclaims and denies (a) any liability to NPE and (b) engaging in any wrongful,
tortious, or unlawful activity.

9.                Confidentiality. The Parties expressly understand and agree
that this Agreement and its contents (including, but not limited to, the
Settlement Terms, shall remain CONFIDENTIAL and shall not be disclosed to any
third party whatsoever, except the Parties' counsel, accountants, financial
advisors, tax professionals retained by them, any federal, state, or local
governmental taxing or regulatory authority, and the Parties' management,
officers, and Board of Directors and except as required by law or order of
court. Any person identified in the preceding sentence to whom information
concerning this Agreement is disclosed is bound by this confidentiality
provision and the disclosing party shall be liable for any breaches of
confidentiality by persons to whom he/she/it has disclosed information about
this Agreement in accordance with this paragraph. Nothing contained in this
paragraph shall prevent any Party from stating that the Parties have “amicably
resolved all differences,” provided, however, that in so doing, the Parties
shall not disclose the fact or amount of any payments made or to be made
hereunder and shall not disclose any other terms of this Agreement or the
settlement described herein. If any subpoena, order, or discovery request (the
“Document Request”) is received by any of the Parties hereto calling for the
production of the Agreement, such Party shall promptly notify the other Parties
hereto prior to any disclosure of same. In such case, the subpoenaed Party
shall: (a) make available as soon as practicable (and in any event prior to
disclosure), for inspection and copying, a copy of the Agreement it intends to
produce pursuant to the Document Request unless such disclosure is otherwise
prohibited by law; and (b) to the extent possible, not produce anything in
response to the Document Request for at least ten (10) business days following
such notice. If necessary, the subpoenaed Party shall take appropriate actions
to resist production, as permitted by law, so as to allow the Parties to try to
reach agreement on what shall be produced.



 4 

 

10.            Nothing herein shall be construed to prevent disclosure of
Confidential Information by either Party as may be required by applicable law or
regulation, including Sections 13 and 15d of the 1934 Securities and Exchange
Act, or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. To the extent
that MCOA is required to disclose this Agreement, it will do so in compliance
with its reporting obligations under the 1934 Securities and Exchange Act.

11.            Non-Disparagement. The Parties agree that, unless required to do
so by legal process, both parties, including all officers and directors, will
not make any disparaging statements or representations, either directly or
indirectly, whether orally or in writing, by word or gesture, to any person
whatsoever, about the other Party or the other Party's

(a)       affiliates, or any of its directors, officers, employees, attorneys,
agents, or representatives; or,

(b)       The Parties respective business operations, services and reputation.

(c)       For purposes of this paragraph, a disparaging statement or
representation is any communication which, if publicized to another, would cause
or tend to cause the recipient of the communication to question the business
condition, integrity, competence, good character, or product quality of the
person or entity to whom the communication relates.

12.            Agreement is Legally Binding. The Parties intend this Agreement
to be legally binding upon and shall inure to the benefit of each of them and
their respective successors and assigns. Moreover, the entities referred to in
the first paragraph on page 1, but who may not be considered a Party, are
third-party beneficiaries of this Agreement.

13.            Entire Agreement. The Recitals set forth at the beginning of this
Agreement are incorporated by reference and made a part of this Agreement. This
Agreement constitutes the entire agreement and understanding of the Parties and
supersedes all prior negotiations and/or agreements, proposed or otherwise,
written or oral, concerning the subject matter hereof. Furthermore, no
modification of this Agreement shall be binding unless in writing and signed by
each of the parties hereto.

 5 

 

14.            New or Different Facts: No Effect. Except as provided herein,
this Agreement shall be, and remain, in effect despite any alleged breach of
this Agreement or the discovery or existence of any new or additional fact, or
any fact different from that which either Party now knows or believes to be
true. Notwithstanding the foregoing, nothing in this Agreement shall be
construed as, or constitute, a release of any Party's rights to enforce the
terms of this Agreement.

15.            Interpretation. Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms, or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement. The headings within this Agreement are purely for convenience
and are not to be used as an aid in interpretation. Moreover, this Agreement
shall not be construed against either Party as the author or drafter of the
Agreement.

16.            Choice of Law. This Agreement and all related documents including
all exhibits attached hereto, and all matters arising out of or relating to this
Agreement, whether sounding in contract, tort, or statute are governed by, and
construed in accordance with, the laws of the State of California, United States
of America, without giving effect to the conflict of laws provisions thereof to
the extent such principles or rules would require or permit the application of
the laws of any jurisdiction other than those of the State of California.

17.            Choice of Forum. The state or federal courts of California
located in San Diego shall be the exclusive forums for litigation concerning
this Agreement. All parties to this Agreement consent to personal jurisdiction
in such courts as well as service of process by notice sent by regular mail to
MCOA: 1340 West Valley Parkway, Ste. 205, Escondido, CA 92024; NPE: 11116 Wright
Rd., Lynwood, CA 90262, or by any means authorized by California law.

18.            Reliance on Own Counsel. In entering into this Agreement, the
Parties acknowledge that they have relied upon the legal advice of their
respective attorneys, who are the attorneys of their own choosing, that such
terms are fully understood and voluntarily accepted by them, and that, other
than the consideration set forth herein, no promises or representations of any
kind have been made to them by the other Party. The Parties represent and
acknowledge that in executing this Agreement they did not rely, and have not
relied, upon any representation or statement, whether oral or written, made by
the other Party or by that other Party's agents, representatives, or attorneys
with regard to the subject matter, basis, or effect of this Agreement or
otherwise.

19.            Knowing and Voluntary Acknowledgment. The Parties specifically
agree and acknowledge that: (a) They have each read this Agreement in its
entirety and understand all of its terms; (b) They have consulted with legal
counsel as each deemed necessary; (c) They each knowingly, freely, and
voluntarily assent to all of its terms and conditions including, without
limitation, the waiver, release, and covenants contained herein; (d) They are
executing this Agreement, including the waiver and release, in exchange for good
and valuable consideration in addition to anything of value to which the Parties
are otherwise entitled; and that (e) Each is not waiving or releasing rights or
claims that may arise after the execution of this Agreement.

 6 

 

20.            Counterparts. This Agreement may be executed by the Parties in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

21.            Authority to Execute Agreement. By signing below, each Party
warrants and represents that the person signing this Agreement on its behalf has
authority to bind that Party and that the Party's execution of this Agreement is
not in violation of any by-law, covenants, and/or other restrictions placed upon
them by their respective entities. All necessary corporate action by NPE and
MCOA have occurred to authorize, enter into and be legally bound by this
Agreement

22.            Successors and Assigns. This Agreement shall inure to the benefit
of the respective Parties and each of their successors and assigns.

23.            Acknowledgment of Full Understanding. THE PARTIES ACKNOWLEDGE AND
AGREE THAT EACH HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THEIR CHOICE BEFORE SIGNING THIS
AGREEMENT. THE PARTIES FURTHER ACKNOWLEDGE THAT THEIR RESPECTIVE SIGNATURES
BELOW ARE AN AGREEMENT TO RELEASE EACH OTHER FROM ANY AND ALL CLAIMS THAT CAN BE
RELEASED AS A MATTER OF LAW.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date February 3, 2020.

 

NATURAL PLANT EXTRACT OF CALIFORNIA

(a California Corporation)

 

MARIJUANA COMPANY OF AMERICA, INC.

(A Utah Corporation)

 

By: /s/ Alan Tsai

Print Name: ALAN TSAI

Title: Principal Executive Officer

 

By: /s/ Jesus Quintero

Name: JESUS QUINTERO

Title: PRINCIPAL EXECUTIVE & FINANCIAL OFFICER

   

 



 7 

 